                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00643-FDW-DCK
    DENISE KINSINGER,                                    )
    ERIC KINSINGER,                                      )
                                                         )
                   Plaintiffs,                           )
                                                         )
      v.                                                 )           ORDER
                                                         )
    STEVEN MATTHEW GOOD,                                 )
    WILLIAM H WINN JR,                                   )
    SMARTCORE, LLC GROUP HEALTH                          )
    BENEFIT PLAN,                                        )
    SMARTCORE ELECTRICAL                                 )
    SERVICES, LLC,                                       )
    SMARTCORE ELECTRIC, LLC,                             )
    SMARTCORE, LLC,                                      )
                                                         )
                                                         )
                   Defendants.                           )
                                                         )

           This written order is intended to memorialize the Court’s oral orders issued on March 26,

2019 and to revise and supplement this Court’s earlier pretrial orders. (Doc. Nos. 35, 86). As stated

in open court on March 26, the Court finds good cause to allow Defendant’s counsel to withdraw

from this matter; thus, the pending Motions to Withdraw (Doc. Nos. 94, 95) are GRANTED. In

addition, the Court finds that an award of sanctions for extra costs and reasonable attorney fees

resulting from the delay of this case should be awarded to Plaintiffs.1 Plaintiffs are therefore

DIRECTED to file a bill of costs for the sanctions they believe they are entitled to within thirty




1
 The Court notes that Defendants Good and Winn, appearing pro se, consented to these sanctions if the final
amount was reasonable.
(30) days of this order’s entry. Furthermore, Plaintiff’s Motion to Take Deposition, (Doc. No.

100), is GRANTED subject to the modifications contained within this order.

PRETRIAL AND TRIAL PROCEDURES

   a. Counsel. The corporate entities in this matter (Smartcore, LLC Group Health Benefit Plan,

       Smartcore Electrical Services, LLC, SmartCore Electric, LLC, and Smartcore LLC) cannot

       proceed pro se in this matter. See Rowland v. California Men’s Colony, 506 U.S. 194,

       201–02 (1993); United States v. Lavabit, LLC (In re Under Seal), 749 F.3d 276, 290 n.17

       (4th Cir. 2014) (stating that corporations and similarly, LLCs, cannot proceed in federal

       court without counsel). Thus, these corporate entities will have thirty (30) days to secure

       counsel or risk being found in default. These Defendants are ORDERED to file written

       notice to the Court upon securing counsel.

   b. Trial. This case shall be tried without a jury. Counsel should be prepared to proceed to

       trial on June 4, 2019. The Court anticipates trial to last for one (1) day. Parties are

       hereby placed on notice that this case will not be continued again absent

       extraordinary circumstances.

   c. Final Pretrial Conference. The Court will not hold a final pretrial conference.

   d. Pretrial Submissions. The Court requires the following pretrial submissions to be jointly

       drafted and submitted to Chambers by May 21, 2019.

              i.      Proposed Pretrial Order. This document shall contain:

                      1) Stipulations as to all issues of law or fact to which the parties can

                         agree for purposes of streamlining trial. If a party fails to stipulate to a

                         fact (e.g., the authenticity of a document) without articulating a good

                         faith basis for disputing it, the Court shall assess against that party the
                             opposing party’s costs (including the cost of subpoena service, witness

                             travel costs and fees, and reasonable attorney’s fees) incurred in

                             proving the fact at trial. See Fed. R. Civ. P. 37(c)(2).

                       2) A brief synopsis (no argument) of the legal or factual contentions

                             about which the parties have been unable to stipulate. Any advocacy

                             should be reserved for a trial brief which may be submitted as

                             provided in Paragraph 4(d) below.

                       3) A list of exhibits that each party may offer at trial (except those

                             offered solely for impeachment or cross-examination), numbered

                             sequentially; a brief description of the exhibit; any stipulations as to

                             authenticity or admissibility; and the basis for any objections. This

                             information shall be entered into a table in substantially the following

                             format (the last two columns should be left blank to be completed by

                             the courtroom clerk at trial):

Exh.   Description             Stipulation –   Stipulation –   Objections         Identified   Admitted

No.                                                                               By
                               Authenticity    Admissibility
  1    Police Report           Yes             No              Hearsay


  2    Draft of Contract       No              No              Foundation,

                                                               Relevance,


                                                               Parol Evidence
                       (5)      Designations by volume, page and line of all portions of pleadings

                                and discovery materials, including depositions, interrogatories, and

                                requests for admission, that each party may offer at trial (except

                                those offered solely for impeachment or cross-examination); cross-
                                    designations; a brief description of the substance of the designation;

                                    and the basis for any objections. This information should be entered

                                    into a similar table format as the exhibit list.

                            (6)     A list of the names and addresses of all witnesses each party

                                    may offer at trial, together with a brief statement of what counsel

                                    proposes to establish by their testimony.

                            (7)     A statement of the qualifications of any expert witness a party

                                    may offer at trial, unless the parties have stipulated to the

                                    qualifications of the expert witness as provided above.

                   ii.      Exhibit Notebooks. Copies of all proffered documentary exhibits

                            (including designated portions of discovery materials), properly bound,

                            indexed, and tabbed.2 In addition, in order to facilitate publishing exhibits

                            electronically through the multimedia technology available in the

                            courtroom, counsel shall submit to Chambers a CD-ROM containing the

                            pertinent files (in JPEG or PDF format for documents and images and

                            MPEG format for audio/video), named according to the corresponding

                            exhibit number assigned to the exhibit in the proposed pretrial order.

                            These exhibit notebooks and CD-ROMs are to be courtesy copies for the

                            Court’s personal use at trial. Counsel should be aware that each party will



2   The Court requests only one complete exhibit notebook.
                           bear sole responsibility for maintaining the actual exhibits offered by that

                           party and admitted at trial. All working drafts of documents (e.g., the

                           proposed pretrial order) shall be submitted to Chambers electronically, in

                           either WordPerfect (WPD) or Rich Text (RTF) format, utilizing the

                           CyberClerk feature of CM/ECF. Submissions required to be made in a

                           tangible medium (e.g., hard copies of papers and exhibits) must be sent so

                           as ensure their receipt in Chambers by the deadlines set forth herein.

                   d.      Trial Briefs and Motions in limine. To the extent that contested issues

                   of law can be anticipated in advance of trial, trial briefs and/or motions in

                   limine,3 if appropriate, shall be filed by May 27, 2019. Written responses shall

                   be due on May 30, 2019. Word limits for motions in limine shall be governed

                   by Paragraph 3(c)(i) and word limits for trial briefs shall be governed by

                   Paragraph 3(c)(ii) of the original case management order.

                   e.      Proposed Findings of Fact and Conclusions of Law. Proposed findings

                   of fact and conclusions of law shall be due on May 21, 2019.

                   f.      De Bene Esse Depositions. For good cause shown, Plaintiffs are granted

                   leave to take de bene esse depositions of Judy Funk and Bernadette Silvestri,

                   both of Star Marketing and Administration, Inc. d/b/a Starmark Inc. Plaintiffs

                   shall conduct these depositions on or before May 15, 2019. Defendants shall be


3 Due to the more informal nature of a bench trial, a motion in limine should not be filed if the objection
is susceptible to resolution in the course of trial.
                     properly noticed as set forth in Rules 30 and 45 of the Federal Rules of Civil

                     Procedure. Defendants may choose to participate in these de bene esse

                     depositions; however, if they choose not to do so, they will waive the right to

                     examine these witnesses at trial.

                     g.      Trial Subpoenas. Counsel must subpoena all witnesses by May 21,

                     2019. The Court may elect not to enforce subpoenas that have not been issued

                     in compliance with this deadline or, if requested, may quash subpoenas that

                     have not been issued in compliance with this deadline. Parties are directed to

                     subpoena all witnesses who have filed an affidavit/declaration in this case.

The Clerk of Court is respectfully DIRECTED to send copies of this order to pro se Defendants

Good and Winn at the following addresses.4

                                                 Steven M. Good
                                                11118 Barnyard Ct.
                                                Matthews, NC 28105

                                                William H. Winn, Jr.
                                                  1533 Ideal Way
                                                Charlotte, NC 28203


           IT IS SO ORDERED.


                                                    Signed: April 3, 2019




4
    These addresses were provided to the Court in Defendant’s counsel’s recent certificate of service. (Doc. No. 99).
